— Judgment unanimously affirmed, without costs. Memorandum: Plaintiff Louise Coxson was struck and injured by a runaway horse while attending a rodeo sponsored by defendant and held on its land. This appeal is from a judgment entered after a jury verdict in favor of defendant. The trial court did not err in refusing to charge the jury that if they found “that Mrs. Coxson was a paying guest on the defendant’s premises, the defendant owed a very high level of care to plaintiff for her safety.” There is no higher standard of care required than reasonable care (see Basso v Miller, 40 NY2d 233). (Appeal from judgment of Supreme Court, Chautauqua County, Gossel, J. — negligence.) Present — Dillon, P. J., Hancock, Jr., Green, O’Donnell and Schnepp, JJ.